United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-3674WA
                                  _____________

Martha Davis,                        *
                                     *
             Appellant,              *
                                     * On Appeal from the
      v.                             * United States District Court
                                     * for the Western District
                                     * of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *
                                     *
             Appellee.               *
                                ___________

                              Submitted: April 17, 1998
                                  Filed: April 27, 1998
                                   ___________

Before RICHARD S. ARNOLD,1 Chief Judge, LOKEN, Circuit Judge, and PRATT,2
      District Judge.
                            ___________

RICHARD S. ARNOLD, Chief Judge.




      1
       The Hon. Richard S. Arnold stepped down as Chief Judge of the United States
Court of Appeals for the Eighth Circuit at the close of business on April 17, 1998. He
has been succeeded by the Hon. Pasco M. Bowman, II.
      2
       The Hon. Robert W. Pratt, United States District Judge for the Southern District
of Iowa, sitting by designation.
        The question in this social-security case is whether the determination by the
Commissioner of the Social Security Administration that the appellant, Martha Davis,
was not disabled is supported by substantial evidence. We have had the benefit of
thorough opinions by an administrative law judge3 and the District Court.4 We have
little of substance to add, and we affirm.

        We have considered the principal arguments advanced by counsel for Ms. Davis.
We cannot agree that the hypothetical question addressed to the vocational expert
failed to state accurately those impairments of the claimant that the administrative law
judge, on the basis of substantial evidence, found to exist. Nor do we agree that
evidence of vascular problems occurring after the decision of the ALJ was sufficiently
material to invalidate the ALJ's findings, or to require a remand for further
administrative proceedings. The ALJ's reasons for not believing all of the claimant's
testimony about pain were soundly based and fully explained in his opinion. We do not
believe that the other arguments advanced in support of reversal require discussion.

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
       The Hon. Dan Dane.
      4
        The Hon. Beverly J. Stites, United States Magistrate Judge for the Western
District of Arkansas, sitting by agreement of the parties under 28 U.S.C. § 636(c).

                                          -2-